 


109 HR 4848 IH: Alien Child Protection and Deferred Enforced Departure Family Unity Act of 2006
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4848 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Owens introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for permanent resident status for any alien orphan physically present in the United States who is less than 12 years of age and to provide for deferred enforced departure status for any alien physically present in the United States who is the natural and legal parent of a child born in the United States who is less than 18 years of age. 
 
 
1.Short titleThis Act may be cited as the Alien Child Protection and Deferred Enforced Departure Family Unity Act of 2006.
2.Permanent resident status for any alien orphan who is physically present in the United States and is less than 12 years of age
(a)Adjustment of status
(1)In generalNotwithstanding section 245(c) of the Immigration and Nationality Act, the status of any alien described in subsection (b) shall be adjusted by the Attorney General to that of an alien lawfully admitted for permanent residence, if the alien—
(A)applies for such adjustment; and
(B)is otherwise eligible to receive an immigrant visa and is otherwise admissible to the United States for permanent residence, except in determining such admissibility the grounds for inadmissibility specified in paragraphs (4), (6)(A), (7)(A), and (9) of section 212(a) of the Immigration and Nationality Act shall not apply.
(2)Relationship of application to certain ordersAn alien present in the United States who has been ordered excluded, deported, removed, or ordered to depart voluntarily from the United States under any provision of the Immigration and Nationality Act may, notwithstanding such order, apply for adjustment of status under paragraph (1). Such an alien may not be required, as a condition on submitting or granting such application, to file a motion to reopen, reconsider, or vacate such order. If the Attorney General grants the application, the Attorney General shall cancel the order. If the Attorney General renders a final administrative decision to deny the application, the order shall be effective and enforceable to the same extent as if the application had not been made.
(b)Aliens eligible for adjustment of statusThe benefits provided by subsection (a) shall apply to any alien who—
(1)at the time of application has not attained the age of 12 years;
(2)is physically present in the United States; and
(3)has no living legally-recognized parent.
(c)Stay of removal
(1)In generalThe Attorney General shall provide by regulation for an alien subject to a final order of deportation or removal or exclusion to seek a stay of such order based on the filing of an application under subsection (a).
(2)During certain proceedingsNotwithstanding any provision of the Immigration and Nationality Act, the Attorney General shall not order any alien to be removed from the United States, if the alien is in exclusion, deportation, or removal proceedings under any provision of such Act and raises as a defense to such an order the eligibility of the alien to apply for adjustment of status under subsection (a), except where the Attorney General has rendered a final administrative determination to deny the application.
(d)Availability of administrative reviewThe Attorney General shall provide to applicants for adjustment of status under subsection (a) the same right to, and procedures for, administrative review as are provided to—
(1)applicants for adjustment of status under section 245 of the Immigration and Nationality Act; or
(2)aliens subject to removal proceedings under section 240 of such Act.
(e)No offset in number of visas availableWhen an alien is granted the status of having been lawfully admitted for permanent residence pursuant to this section, the Secretary of State shall not be required to reduce the number of immigrant visas authorized to be issued under any provision of the Immigration and Nationality Act.
(f)Application of Immigration and Nationality Act provisionsExcept as otherwise specifically provided in this Act, the definitions contained in the Immigration and Nationality Act shall apply in the administration of this section. Nothing contained in this Act shall be held to repeal, amend, alter, modify, effect, or restrict the powers, duties, functions, or authority of the Attorney General in the administration and enforcement of such Act or any other law relating to immigration, nationality, or naturalization. The fact that an alien may be eligible to be granted the status of having been lawfully admitted for permanent residence under this section shall not preclude the alien from seeking such status under any other provision of law for which the alien may be eligible.
3.Deferred enforced departure for any alien natural and legal parent of a child born in the United States who is less than 18 years of age
(a)Deferred enforced departure
(1)In generalNotwithstanding the Immigration and Nationality Act, the removal or enforced departure any alien described in subsection (b) shall be deferred by the Attorney General during any period in which the alien is the natural and legal parent of a child born in the United States who has not attained the age of 18 years, if the alien applies for such deferral.
(2)Relationship of application to certain ordersAn alien present in the United States who has been ordered excluded, deported, removed, or ordered to depart voluntarily from the United States under any provision of the Immigration and Nationality Act may, notwithstanding such order, apply for deferral of enforced departure under paragraph (1). Such an alien may not be required, as a condition on submitting or granting such application, to file a motion to reopen, reconsider, or vacate such order. If the Attorney General grants the application, the Attorney General shall cancel the order. If the Attorney General renders a final administrative decision to deny the application, the order shall be effective and enforceable to the same extent as if the application had not been made.
(b)Aliens eligible for deferred enforced departureThe benefits provided by subsection (a) shall apply to any alien who—
(1)is physically present in the United States; and
(2)is the natural and legal parent of a child born in the United States who has not attained the age of 18 years.
(c)Stay of removal
(1)In generalThe Attorney General shall provide by regulation for an alien subject to a final order of deportation or removal or exclusion to seek a stay of such order based on the filing of an application under subsection (a).
(2)During certain proceedingsNotwithstanding any provision of the Immigration and Nationality Act, the Attorney General shall not order any alien to be removed from the United States, if the alien is in exclusion, deportation, or removal proceedings under any provision of such Act and raises as a defense to such an order the eligibility of the alien to apply for adjustment of status under subsection (a), except where the Attorney General has rendered a final administrative determination to deny the application.
(d)Availability of administrative reviewThe Attorney General shall provide to applicants for deferred enforced departure under subsection (a) the same right to, and procedures for, administrative review as are provided to aliens subject to removal proceedings under section 240 of such Act.
(e)Work authorization
(1)During application processThe Attorney General may authorize an alien who has applied for deferred enforced departure under subsection (a) to engage in employment in the United States during the pendency of such application and may provide the alien with an employment authorized endorsement or other appropriate document signifying authorization of employment, except that if such application is pending for a period exceeding 180 days, and has not been denied, the Attorney General shall authorize such employment.
(2)During deferred enforced departure periodThe Attorney General shall authorize an alien who is granted deferred enforced departure under subsection (a) to engage in employment in the United States during any period in which deferred enforced departure applies.
(f)Application of Immigration and Nationality Act provisionsExcept as otherwise specifically provided in this Act, the definitions contained in the Immigration and Nationality Act shall apply in the administration of this section. Nothing contained in this Act shall be held to repeal, amend, alter, modify, effect, or restrict the powers, duties, functions, or authority of the Attorney General in the administration and enforcement of such Act or any other law relating to immigration, nationality, or naturalization. The fact that an alien may be eligible to be granted deferred enforced departure status under this section shall not preclude the alien from seeking immigration status under any other provision of law for which the alien may be eligible. 
 
